Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claim 11-17 and 19-30 are rejected under 35 U.S.C. 103 as being unpatentable over Bouman (US2013006959).
Regarding claim 11, Bouman teaches an electrical energy supply device (see Fig. 9), comprising:
a plurality of usage units (see Fig. 9 Charge Port ), each of which is adapted to generate or to buffer or to dynamically redistribute electrical energy, 
wherein a control device is adapted to control an energy exchange (E) between the energy supply device on the one hand and multiple external components coupled to the energy supply device on the other hand, each of the external components constituting an appliance or an energy source (see Fig. 7, para 0071), wherein the energy supply device carries out the energy exchange (E) through a busbar assembly, wherein busbars of the busbar assembly form a switchable busbar matrix, and in the energy supply device the usage units are divided up into strands and in each strand the usage units are hooked up in a series circuit and the series circuit is connected across a DC voltage converter to one strand end of the strand and each strand end of the strand is connected in turn across a respective galvanically separable switching unit to the busbar assembly and the control device is adapted to connect the external components for the energy exchange (E), in the event that multiple external components (KFZ) are connected to different busbars of the busbar assembly to respectively at least one of the strands by switching of the switching units of the respective strand (see Fig. 8 and 9  para 0028, 0039, 0072 and 0073). 
However Bouman does not disclose keep the external components galvanically separated from each other. 
Yet,  it  would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 390 82 USPQ2d 1385, 1395-97 (2007). In particular the claim calls for the external components galvanically separated from each other, the outside galvanically separate, (i.e. From Power converter to Charge Post; Figs. 8, 9 and Figs. 1) during the conversion process and use of the connection matrix create a galvanic separation between each vehicle (i.e. outside) given the nature and mechanical features. 
Regarding claim 12, Bouman teaches wherein each usage unit respectively comprises at least one battery cell, especially a battery cell module or an assembly of several battery cell modules, and/or at least one fuel cell and/or at least one solar panel and/or at least one capacitor and/or a generator (see para 0040).
Regarding claims 13 and  21, Bouman teaches the energy supply device according to claim 11. However does not disclose wherein the control device is adapted to limit a thermal and/or electrical loading of the individual strands by alternately connecting different strands to one of the external components.
Yet,  it  would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the control device is adapted to limit a thermal and/or electrical loading of the individual strands by alternately connecting different strands to one of the external components since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 390, 82 USPQ2d 1385, 1395-97 (2007). As thermal protection within electrical power distribution systems and general systems is well known and part of general safety and power protection. 
Regarding claim 14, 22 and 23, Bouman teaches the busbars of the busbar assembly (see Fig. 8 and 9  para 0028, 0039, 0072 and 0073). 
However does not disclose wherein are formed from aluminum or copper and are thermally coupled to the usage units, wherein the control device is adapted to generate a heating power for the usage units by recharging of electrical energy of the strands via the busbar assembly.
Yet,  it  would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the busbars of the busbar assembly of Bouman with a material of are formed from aluminum or copper and are thermally coupled to the usage units, wherein the control device is adapted to generate a heating power for the usage units by recharging of electrical energy of the strands via the busbar assembly since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.
Regarding claim 15, 24 ,25 and 26. The energy supply device according to claim 11, wherein the control device is adapted to apportion during the energy exchange the current strengths of at least two strands that are connected to the same external component in relation to each other
a) depending on the line length of the busbar assembly leading from the strand to the external component, and/or
b) depending on a given current profile and/or power profile that should be provided by means of the strands  (see Fig. 8 and 9  para 0028, 0039, 0072 and 0073).
Regarding claim 16, 27, 28, 29 and 30, Bouman teaches wherein the energy supply device comprises an AC/DC converter assembly connected to the busbar assembly for the exchanging of electrical energy with a public electrical supply grid or with a grid-autonomous AC energy source as respective external components and the control device is adapted, when at least one of the strands is discharged during the energy exchange, to charge at least one other of the strands across the AC/DC converter assembly with the electrical energy from the supply grid or from the AC energy source (see para 0039).
Regarding claim 17 Bouman teaches wherein multiple bidirectional AC-DC converters are provided, and the control device is adapted to connect each of the AC/DC converters independently of the other AC/DC converters to a different busbar and/or to connect at least two AC/DC converters in parallel to a busbar in order to satisfy a current strength or power specification (see para 0039).
Regarding claim 19, Bouman teaches each time, a further switching unit is provided for every two strands, which is adapted to connect the two strands in series for the energy exchange (E), and the control device is adapted to galvanically connect the series-connected strands to a busbar pair (see Fig. 8 and 9  para 0028, 0039, 0072 and 0073).
Regarding claim 20, Bouman teaches a method for operating an electrical energy supply device, comprising: a plurality of usage units is provided, each usage unit of which is adapted to generate or to buffer electrical energy, wherein a control device controls an energy exchange (E) between the energy supply device on the one hand and multiple external components coupled to the energy supply device on the other hand, each of the external components constituting an appliance or an energy source, wherein the energy supply device carries out the energy exchange (E) through a busbar assembly, wherein busbars of the busbar assembly form a switchable busbar matrix, and in the energy supply device the usage units are divided up into strands and in each strand the usage units are hooked up in a series circuit and the series circuit is connected across a DC voltage converter to one strand end of the strand and each strand end of the strand is connected in turn across a respective galvanically separable switching unit to the busbar assembly and the control device is adapted to connect the external components for the energy exchange (E), in the event that multiple external components (KFZ) are connected to different busbars of the busbar assembly, to respectively at least one of the strands by switching of the switching units of the respective strand, and to thereby keep the external components galvanically separated from each other (Please see the Rejection of claim 1).


Claim 11-17 and 19-30 are rejected under 35 U.S.C. 103 as being unpatentable over Bouman (US 2013/0069592) in view of Findlater (US 7436441).
Regarding claim 18, Bouman teaches the energy supply device according to claim 11. Yet does not disclose wherein a bridging circuit (N11) is provided within each strand for each usage unit and the control device is adapted to control the respective DC voltage converter of each strand and the at least one switching unit of each strand and the bridging circuits (N11) of each usage unit in order to control the energy exchange (E).
However, Findlaterin the dame field teaches a bridging circuit (N11) is provided within each strand for each usage unit and the control device is adapted to control the respective DC voltage converter of each strand and the at least one switching unit of each strand and the bridging (Fig. 7).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bouman with the teachings of Findlaterin by having a bridging circuit (N11) is provided within each strand for each usage unit and the control device is adapted to control the respective DC voltage converter of each strand and the at least one switching unit of each strand and the bridging in order to and  an alternative bath in case some malfunction occurs. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIM ORTIZ/Examiner, Art Unit 2836